         Case 4:17-cv-05679-YGR Document 92 Filed 12/04/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 12/4/18                  Time: 2:38pm-3:25pm           Judge: YVONNE
                                                              GONZALEZ ROGERS
 Case No.: 17-cv-05679-YGR      Case Name: J.P. v. County of Alameda

Attorney for Plaintiff: Lizabeth de Vries and Darren Kessler
Attorney for Defendants: Rebecca Widen for County of Alameda, and Maas and May;
Elizabeth Landess for Moore; Ronald Enabnit for Triad Family Services

 Deputy Clerk: Frances Stone                         Court Reporter: Kathy Wyatt


                                    PROCEEDINGS
Joint Motion to Compel Discovery [Dkt. No. 87]- HELD and SUBMITTED

Court orders that depositions of following people may take place:
Plaintiff and Triad may proceed with depositions of Maas, May, and Nygard

Plaintiff and Triad may also proceed with depositions of Moore, Gomez, and Blankenship.
Depositions are to be completed by 1/31/19. Then the case shall be stayed pending the appeal.

The 4/29/19 Jury Trial date and related dates are VACATED.

Defendant Triad Family Services may file a Motion for Summary Judgment on two of the three
grounds previously requested. Motion filed by 3/15/19 and set on a 35-day notice. Pre-filing
conference requirement is WAIVED.
